DETAILED ACTION
This office action is in response to application filed on Nov. 11, 2021.
Claims 1, 6, 7, and 9-17 have been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald et al. (US Pub. No. 20070030812 A1 hereinafter “MacDonald”), and in view of Frishberg et al. (US Pub. No. 20080144656 A1 hereinafter “Frishberg”)
Per claim 1 (Currently Amended)
MacDonald discloses
A protocol designer for a test and measurement instrument ([0001] “The present invention relates to protocol design, and more particularly to a protocol designer that provides the ability to a user of editing protocol definitions and stacks and to verify the correct compilation of the edited protocol definitions.”), comprising:
A user interface structured to display information in one or more windows (as shown in Fig. 5 [0014] “This graphical user interface (GUI) is a user interactive interface to allow users to add new protocols to the stack…more specific information about the protocol is provided in a further stack protocol information window 24.”)
an author configured to generate protocol definitions based on a user input ([0013] “A protocol designer 20 is added to the system to enable the user to edit the stack and protocol definition files to create a proprietary protocol or modify an existing protocol.”)
a debugger configured to output textual and visual decode results to the one or more window of the user interface based on the protocol definitions ([0013] “The protocol window 12 then accesses stack and protocol definitions files 16 that contain the information on how to decode the packets according to the protocol information provided by the user.  The decoded packets may be presented on a display 18 in any desired manner.”)
MacDonald does not disclose
an input to receive a signal; a memory configured to store the signal; and a deployer configured to output a complied protocol definition file to the test and measurement instrument.
But Frishberg discloses
an input to receive a signal ([0010] “A test and measurement instrument for displaying data includes an acquisition system configured to receive an input signal”)
a memory configured to store the signal ([0036] “the input signal 61 can be data that was previously stored on a storage device.”)
a deployer configured to output a complied protocol definition file to the test and measurement instrument ([0119] “the test and measurement instrument 108 can only capture data traveling across the bus 102.  However, as described above, with such data, the test and measurement instrument 108 can still extract protocol-specific information from the data traveling across bus”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and teaching of Frishberg including an input to receive a signal; a memory configured to store the signal; and a deployer configured to output a complied protocol definition file to the test and measurement instrument in order to a protocol analyzer that is an instrument to design to display, validate, and measure data in a variety of protocols.

Per claim 6 (Currently Amended)
The rejection of claim 1 is incorporated
MacDonald does not disclose
the debugger outputs event packets based on the protocol definitions and the signal concurrently.
But Frishberg discloses
the debugger outputs event packets based on the protocol definitions and the signal concurrently ([0010] “configured to generate a schematic from protocol-specific information within the input signal, and a display coupled to the processor and configured to display the schematic.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and teaching of Frishberg including the debugger outputs event packets based on the protocol 

Per claim 7 (Currently Amended)
The rejection of claim 6 is incorporated
MacDonald does not disclose
the user interface is further configured to display the at least a portion of event packets overlaid on the input signal.
But Frishberg discloses
the user interface is further configured to display the at least a portion of event packets overlaid on the input signal ([0118] “The processor 62 is further configured to display protocol-specific information from the input signal associated with the selected schematic element.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and teaching of Frishberg including the user interface is further configured to display the at least a portion of event packets overlaid on the input signal in order to a protocol analyzer that is an instrument to design to display, validate, and measure data in a variety of protocols.

Per claims 9, 14, and 15
There are medium claims corresponding to the protocol designer claims 1, 6, and 7 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 6, and 7 above.

Per claims 17 and 20
There are method claim corresponding to the protocol designer claims 1 and 6 respectively and are rejected the same reason set forth in connection of the rejection of claims 1 and 6 above.

Claims 2, 3, 5, 8, 10, 11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald and in view of Frishberg and further view of Smith et al. (US Pub. No. 20180307584 A1 hereinafter “Smith”)
Per claim 2
The rejection of claim 1 is incorporated
MacDonald and Frishberg do not disclose
the debugger is further configured to generate event and field matches with timing information in the signal based on the protocol definitions.
But Smith discloses
the debugger is further configured to generate event and field matches with timing information in the signal based on the protocol definitions ([0117] “extract time markers from the bitstream based on event start and end definitions within the declarative language definitions” & [0118] “map fields within the generated packet frames based on field definitions within the declarative language definitions”)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and Frishberg and further including the debugger is further configured to generate event and field matches with timing information in the signal based on the protocol definitions as taught by Smith in order to provide a method for decoding physical signals with arbitrary communication or network protocols using compiler-generated syntax trees. So within a test and measurement system, a domain-specific declarative language can textually specify the characteristics of serial, network, and/or communications protocols using declarative language definitions.

Per claim 3
The rejection of claim 1 is incorporated
MacDonald and Frishberg do not disclose
the signal is an analog signal and the debugger is further configured to generate a bitstream based on the analog signal and one or more of the protocol definitions.
But Smith discloses
the signal is an analog signal and the debugger is further configured to generate a bitstream based on the analog signal and one or more of the protocol definitions ([0030] “the protocol declaration may include bitstream definitions, event definitions, and field definitions.  The bitstream definitions define how to convert analog or physical input signals into a binary bitstream sequence of 1s and 0s.”)
This element is interpreted under 35 U.S.C. 112(f) as a debugger in Fig.1 generate a bitstream based on the analog signal and one or more of the protocol definitions in paragraph [0048] of the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and Frishberg and further including the signal is an analog signal and the debugger is further configured to generate a bitstream based on the analog signal and one or more of the protocol definitions as taught by Smith in order to provide a method for decoding physical signals with arbitrary communication or network protocols using compiler-generated syntax trees. So within a test and measurement system, a domain-specific declarative language can textually specify the characteristics of serial, network, and/or communications protocols using declarative language definitions.

Per claim 5
The rejection of claim 1 is incorporated
MacDonald and Frishberg do not disclose
the debugger is further configured to decode the input signal based on the protocol definitions and search for a particular event within the decoded input signal.
But Smith discloses
the debugger is further configured to decode the input signal based on the protocol definitions ([0065] “a test and measurement system could be easily programmed to decode any physical input signal based on the protocol declaration's express definitions”)
This element is interpreted under 35 U.S.C. 112(f) as a debugger in Fig.1 decode the input signal based on the protocol definitions in paragraph [0050] of the specification. 
search for a particular event within the decoded input signal ([0066] “during the event finding stage 200 of decoding, the processor 14 uses the nodes of the syntax tree 60 to scan the input data, which can be either the bitstream output 70 of the preamble stage 100 or the raw physical input signal(s) 50, to find the start and end events for a given packet type or protocol based on the event definitions within the protocol declaration 30.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and Frishberg and further including the debugger is further configured to decode the input signal based on the protocol definitions and search for a particular event within the decoded input signal as taught by Smith in order to use declarative language to write varying bitstream definitions for decoding the same physical input signal into different resulting bitstreams.

Per claim 8
The rejection of claim 1 is incorporated
MacDonald and Frishberg do not disclose
the debugger is further configured to identify and highlight syntax errors within the protocol definitions.

the debugger is further configured to identify and highlight syntax errors within the protocol definitions ([0119] “the processor is further configured to: verify packets using the syntax tree based on error handling definitions.”)
This element is interpreted under 35 U.S.C. 112(f) as a debugger in Fig.1 identify and highlight syntax errors within the protocol definitions in paragraph [0053] of the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and Frishberg and further including the debugger is further configured to identify and highlight syntax errors within the protocol definitions as taught by Smith in order to allows the protocol declaration author to verify the results of cyclic redundancy checks (CRCs), checksums, parities and/or values and enable error conditions to be shown to an end user for viewing and/or debugging protocol captures.

Per claims 10, 11, 13, and 16
There are medium claims corresponding to the protocol designer claims 2, 3, 5, and 8 respectively and are rejected the same reason set forth in connection of the rejection of claims 2, 3, 5, and 8 above.

Per claims 18 and 19
There are method claim corresponding to the protocol designer claims 2 and 3 respectively and are rejected the same reason set forth in connection of the rejection of claims 2 and 3 above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald and in view of Frishberg and further view of Fainzilber et al. (US Pub. No. 20180165150 A1 hereinafter “Fainzilber”)
Per claim 4
The rejection of claim 1 is incorporated
MacDonald and Frishberg do not disclose
the debugger is further configured to halt decoding of the signal when an event is detected.
But Fainzilber discloses
the debugger is further configured to halt decoding of an operation when an event is detected ([0035] “the pipeline delay prediction circuit 152 is configured detect an event that indicates a pipeline delay associated with a decode operation”)
This element is interpreted under 35 U.S.C. 112(f) as a debugger in Fig.1 halt decoding of the signal when an event is detected in paragraph [0049] of the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and Frishberg and further including the debugger is further configured to halt decoding of an operation when an event is detected as taught by Fainzilber in order to provide a circuit configured to detect an event that indicates pipeline delay associated with the decode operation.



It is a medium claim corresponding to the protocol designer claim 4 and are rejected the same reason set forth in connection of the rejection of claim 4 above.

Response to Arguments
Applicant’s arguments filed on Nov. 11, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant's arguments with respect to claim 1 and similar to claims 9 and 17, the cited references do not disclose current amendments to clarify that the claimed debugger is configured to "output textual and visual decode results to the one or more windows of the user interface based on the protocol definitions and the signal"
Examiner’s response: 
Examiner disagrees.
The cited reference MacDonald discloses output textual and visual decode results to the one or more windows of the user interface based on the protocol definitions and the signal in paragraph [0013] “The protocol window 12 then accesses stack and protocol definitions files 16 that contain the information on how to decode the packets according to the protocol information provided by the user.  The decoded packets may be presented on a display 18 in any desired manner.” MacDonald further discloses output and decode result to the one or more windows of the user interface in paragraph [0014] as shown in Fig. 5 “The stack definitions window 22 is a graphical representation of a current protocol stack definition from the stack file library 16.  This 
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 9 and 17.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191   

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191